Exhibit 10.01
 
AMENDMENT NO. 1 TO THE PURCHASE AGREEMENT AND ESCROW AGREEMENT
 
THIS AMENDMENT NO. 1 TO THE PURCHASE AGREEMENT AND ESCROW AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Amendment”) dated as of February  , 2011 by and among Blacksands Petroleum,
Inc., a Nevada corporation (the “Company”) , each investor identified on the
signature pages hereto (each, including its successors and assigns, an
“Investor” and collectively, the “Investors”), Sichenzia Ross Friedman Ference
LLP (the “Escrow Agent”) and Dale A. Dossey (“Dossey”), amends that certain
Purchase Agreement, dated February 2, 2011, by and among the Company and the
Investors (the “Purchase Agreement”) and that certain Escrow Agreement, dated
February 2, 2011, by and among the Company, the Investors, Dossey and the Escrow
Agent (the “Escrow Agreement” and together with the Purchase Agreement, the
“Agreements”).
 
W I T N E S S E T H:
 
WHEREAS, on the date hereof, the Company has agreed to increase the offering
from an offering of up to $1,680,000 to an offering of up to $1,750,000 to
accommodate other potential Investors who have expressed a desire to loan the
Company up to an additional $70,000 pursuant to the Purchase Agreement
(“Additional Debentures”) and amend the Purchase Agreement to provide additional
terms;
 
WHEREAS, the parties wish to amend the Agreements to reflect the additional
terms and possible Additional Debentures, although there can be no assurance
that the entire $1,750,000 offering will be consummated;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.  Capitalized terms used herein without definition and defined in the
Purchase Agreement are used herein as defined therein.
 
Section 2.  All references in the Agreements to the Offering being for
$1,680,000 are hereby amended to provide for an offering “up to $1,750,000”.
 
Section 3.  Miscellaneous.
 
3.1  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement.  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
3.2  No Strict Construction.  The language used in this Amendment will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

The Company:  BLACKSANDS PETROLEUM, INC.          
 
By:
      Name: David DeMarco     Title: Chief Executive Officer          

 
 

Escrow Agent:  SICHENZIA ROSS FRIEDMAN FERENCE LLP            
By:
      Name:     Title:          

                                           


Dossey:  DALE A. DOSSEY          
 
By:
                           




 
                                                               




                                                               



 
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR INVESTORS FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 


[INVESTOR SIGNATURE PAGE TO AMENDMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser:
 

 
Signature of Authorized Signatory of Purchaser: 
 

 
Name of Authorized Signatory: 
 

 
Title of Authorized Signatory:
 

 